Citation Nr: 0707477	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
Osgood-Schlatter disease, left knee, currently evaluated as 
20 percent disabling. 

2.  Entitlement to an increased rating for residuals of 
Osgood-Schlatter disease, right knee, currently evaluated as 
10 percent disabling. 

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) from March 30, 1972 to October 8, 1972.  He served 
on active duty October 17, 1972 to October 16, 1974.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
New York, New York, Regional Office (RO).  By a rating action 
in July 2002, the RO denied the veteran's claim of 
entitlement to increased ratings for residuals of Osgood-
Schlatter's disease of the right and left knee.  The veteran 
perfected a timely appeal to that decision.  Thereafter, in 
an April 2004 rating action, the RO increased the evaluation 
for the veteran's left knee disorder from 10 percent to 20 
percent, effective January 17, 2002.  

By a rating action in January 2005, the RO denied the claims 
for a TDIU and Entitlement to Dependents' Educational 
Assistance (DEA) benefits under 38 U.S.C. Chapter 35.  

On June 15, 2006, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  During the course of the hearing before the 
undersigned Veterans Law Judge, the veteran and his 
accredited representative withdrew from consideration the 
issue of entitlement to DEA benefits under 38 U.S.C. Chapter 
35.  Accordingly, that issue is also no longer before the 
Board.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's left knee disability is currently 
manifested by pain, flexion from 0 to 115 degrees, with pain 
at 70 degrees, crepitus, flare-ups of pain 4 or 5 days a 
week, and use of a brace.  There is no instability, 
subluxation, locking pain, joint effusion, or limitation of 
extension.  

2.  Instability of the right knee is no more than mild.  

3.  Right knee disability is productive of periarticular 
pathology productive of pain and minimal functional 
impairment of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of Osgood-Schlatter disease, left knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for (instability) Osgood-Schlatter disease, right knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2006).  

3.  Right knee limitation of motion is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2006); VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in April 2004 was not given prior to 
the first RO adjudication of the claims, the notice was 
provided by the RO prior to the transfer and recertification 
of the veteran's case to the Board, and the notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of what 
evidence was required to substantiate the claims, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish higher evaluations for 
residuals of Osgood-Schlatter disease in the right and left 
knees, given that the veteran has offered testimony at a 
hearing before the Board, and he has been provided all the 
criteria necessary for establishing higher ratings, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Factual background.

A rating action in May 1997 granted service connection for 
residuals of Osgood-Schlatter disease, left and right knee, 
each evaluated as 10 percent disabling.  

The veteran's claim for an increased rating for the knees (VA 
Form 21-4138) was received in March 2002.  Submitted in 
support of his claim were VA progress notes, which show that 
the veteran was seen in January 2002 for complaints of left 
knee pain.  It was noted that the veteran had arthroscopic 
surgery in July 2001, but was now worse than prior to the 
surgery.  The veteran rated his pain a 6 on a scale from 1 to 
10; he noted that he was unable to walk up or down stairs, 
and he is unable to run.  On January 25, 2002, the veteran 
underwent open lateral release in his left knee.  
Subsequently received were VA progress notes, dated from 
October 2001 to May 2002.  The veteran received a course of 
physical therapy for his left knee.  During a physical 
therapy session on March 19, 2002, it was noted that the 
veteran was currently unable to work.  The veteran reported 
pain with standing, walking, and with bending of the knee.  
The veteran described the pain as constant ache which 
increased at night.  He was unable to stand for long periods 
of time secondary to the increasing pain, which left him 
unable to work at this time.  On examination, range of motion 
in the right knee was within normal limits, the left knee had 
an active range of motion from 0 degrees to 80 degrees.  The 
examiner noted that the veteran was ambulating with an 
antalgic gait pattern maintaining the knee in extension to 
the entire gait cycle.  The assessment was status post left 
lateral release.  

The veteran was afforded a VA examination in June 2002.  
There was no significant joint effusion in both knees.  
Active range of motion in the right knee was from 0 degrees 
to 140 degrees; range of motion in the left knee was from 0 
degrees to 120 degrees.  There was no medial and lateral 
joint line tenderness; however, patellar impingement test was 
positive on the left and negative on the right.  Patellar 
grinding test was positive on the left and negative on the 
right.  Valgus stress test was negative in both knees.  Varus 
stress test was negative in both knees.  McMurray's test was 
negative bilaterally.  Lachman's test was negative 
bilaterally.  There was slight elevation of the tibial 
tubercle with tenderness to palpation in both knees.  There 
were clicking sounds between the patellofemoral joint during 
extension to flexion position.  Functionally, the veteran was 
able to walk without assistive devices.  His gait revealed 
normal gait; however, the veteran had difficulty in kneeling 
with both knees due to pain.  No arthritic changes were seen 
on X-ray studies of the knees.  The pertinent diagnoses were 
chronic bilateral knee pain syndrome secondary to history of 
bilateral Osgood-Schlatter's disease, left patellofemoral 
syndrome with unstable patellofemoral joint, status post 
arthroscopic lateral release of the left patella, status post 
open lateral release of the left patella; and mild right 
patellofemoral syndrome with unstable patellofemoral joint.  

VA progress notes, dated form July 2003 to April 2004, 
reflect that the veteran received physical therapy for his 
bilateral knee disorder.  The veteran was seen for a follow 
up evaluation in December 2003, at which time it was noted 
that he had a recent episode of localized prepatellar 
swelling which might have been related to acute bursitis 
which was not noted on the day of the examination.  He had 
good range of motion in the left knee with no effusion; 
however, he had some mild tenderness around the knee.   When 
seen in April 2004, the veteran indicated that he continued 
to have problems in left knee due to pain and inability to 
walk longer distances.  Range of motion in the left knee was 
from 0 degrees to 115 degrees; he had no effusion, no 
instability, and meniscus sign was negative.  

In a medical statement, dated in September 2003, Dr. Peter C. 
Altner indicated that the veteran had a history of 
patellofemoral malalignment, status post lateral patella 
release without success.  Dr. Altner indicated that the 
veteran continued to experience left lateral patella 
subluxation.  He noted that, as of October 20, 2003, there 
was a possibility of bilateral meniscal tear.  

The records indicate that the veteran was admitted to a VA 
hospital in May 2004 for left knee pain.  It was noted that 
the pain has been persistent and had not responded to 
conservative measures, including physical therapy and anti-
inflammatories.  He was referred for a left knee arthroscopy.  
The veteran underwent a left knee arthroscopy with partial 
medical meniscectomy and limited debridement of synovial 
tissue.  A VA progress note, dated in October 2004, indicated 
that the veteran continued to have medial joint line pain 
similar prior to the surgery.  He also complained of right 
knee anterior knee pain.  X-ray study revealed minimal early 
osteoarthritic changes of the left knee.  The impression was 
4 month post left knee scope with patellofemoral symptoms in 
both knees.  A treatment note in April 2005 reflects an 
assessment of osteoarthritis, left knee.  

The veteran was afforded another VA examination in December 
2004, at which time he complained of bilateral knee pain.  
The veteran indicated that he had constant pain in the left 
knee, which he rated a 6 to 7 on a scale of 1 to 10; he 
reported fairly constant pain in the right knee which he 
rated a 4 on a scale of 1 to 10.  The veteran complained of 
stiffness in his left knee and intermittent swelling in both 
knees, left more so than right.  The veteran denied any heat 
or redness.  He complained of instability of his left knee.  
The veteran also described fatigability and lack of endurance 
of his knees, especially on walking greater than one-quarter 
mile.  The veteran complained of pain.  He pointed to the 
inferior aspect of the patella of the right knee on 
descending stairs.  The veteran complained of progressive 
pain in the left knee that is adversely affecting his quality 
of life.  The veteran related that he had undergone three 
surgeries of his left knee and continued to experience sharp 
retropatellar pain and clicking with tightness of the left 
knee on bending.  The veteran stated that he had instability 
in his left knee; he stated that the left knee buckles.  The 
veteran reported that he underwent a course of physical 
therapy in January 2004, with no relief of his symptoms.  The 
veteran denied taking any medications for pain.  The veteran 
stated that he experienced flare-ups of his knees, left more 
than right, with extended walking, stair climbing, kneeling, 
and squatting.  The veteran stated that he used a cane 
approximately three times a week; he denied the use of any 
braces, corrective shoes or orthotics.  The veteran again 
related that he has had three surgeries on the left knee; he 
denied any surgery in the right knee.  The veteran indicated 
that he was presently disabled secondary to his heart 
condition.  However, he stated that he is unable to do any 
extended walking, kneeling, or squatting.  He also noted that 
he is unable to climb stairs or participate in sports.  

The examiner observed that the veteran was able to walk from 
the waiting room to the examining room; he was noted to have 
a left-sided limp.  The veteran's gait was mildly antalgic.  
Examination of the left knee showed healed medial 
parapatellar scar from prior surgery and well-healed 
arthroscopic portals.  There was tenderness to palpation over 
the parapatellar region with a positive patellar grind.  
Patella apprehension was negative.  There was prominence over 
the tibial tubercle from Osgood Schlatter's disease.  There 
was mild swelling with a small effusion of the left knee; no 
gross instability was noted.  Examination of the left knee 
revealed extension to 0 degrees of neutral, flexion to 115 
degrees with pain at 70 degrees, with pain described as well 
as tightness.  There was patellofemoral crepitus noted.  
After repetitive range of motion, range of motion remained 
unchanged.  Extension to 0 degrees of neutral, flexion to 115 
degrees with pain beginning at 70 degrees.  No gross 
instability was noted.  There was some fatigability and lack 
of endurance secondary to pain.  Examination of the right 
knee revealed no swelling, effusion, erythema, or gross 
instability of the right knee.  There was tenderness over the 
patellar tendon and there was a positive patellar grind.  No 
patellar apprehension was noted.  No swelling or effusion was 
noted in the right knee.  No gross instability was noted.  
Anterior drawer, Lachman's, and McMurray's tests were 
negative, bilaterally.  Range of motion in the right knee 
revealed extension to 0 degrees or neutral, flexion to 125 
degrees actively, and 130 degrees passively.  There was some 
increased pain after repetitive range of motion, but range of 
motion remained unchanged.  There was some fatigability 
secondary to pain.  Neurovascular was grossly intact.  Motor 
strength was 5/5 bilaterally of the lower extremities.  

X-rays of the knees revealed findings of bilateral Osgood-
Schlatter's disease.  The patellae bilaterally were somewhat 
high-riding.  The pertinent diagnoses were chronic pain 
syndrome, left knee, following left knee partial medial 
meniscectomy with debridement of synovial tissue and open and 
arthroscopic lateral release of the left knee; bilateral 
Osgood-Schlatter's disease; and mild bilateral patella alta.  

At his personal hearing in June 2006, the veteran testified 
that his right knee had gotten progressively worse; he 
maintained that he had been found to have arthritis.  The 
veteran indicated that it was very difficult for him to go up 
stairs; he stated that he was unable to bend.  The veteran 
also related that he had difficulty getting treatment for his 
right knee because a of his heart condition.  The veteran 
noted that he had had three operations on his left knee.  He 
reported increased left knee pain with prolonged sitting.  
The veteran also reported that the knee gave out on him; as a 
result, he stated that he wears a knee brace five times a 
week.  


III.  Legal Analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2006).  In addition, a disability rating may require re- 
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2006).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2006).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2006).  After the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

A.  Increased rating-Osgood-Schlatter disease, left knee.

The veteran's left knee disorder is currently evaluated as 20 
percent disabling under Diagnostic Code 5262 for impairment 
of the tibia and fibula where there is malunion with moderate 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  A higher evaluation of 30 percent is warranted where 
there is marked knee or ankle disability and a 40 percent 
evaluation is warranted for nonunion with loose motion 
requiring a brace.  

The veteran's complaints have consistently centered around 
the left knee and there has been no complaint regarding the 
ankle.  Accordingly, the veteran's condition is most properly 
evaluated on the basis of knee impairment.  

The Board finds that the veteran's left knee impairment does 
not rise to the level of a "marked" disability.  

While a higher evaluation under Diagnostic Code 5262 is not 
appropriate based on the current medical evidence, the Board 
can consider evaluating the disability under other diagnostic 
codes.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
Diagnostic Code should be upheld if supported by explanation 
and evidence).  

Diagnostic Code 5258 offers a maximum evaluation of 20 
percent for dislocated semilunar cartilage and Diagnostic 
Code 5259 offers a maximum evaluation of 10 percent for 
symptomatic removal of semilunar cartilage.  As the veteran 
is already in receipt of a 20 percent evaluation for his 
right knee disability, and medical evidence has not shown the 
existence of either of these conditions in the right knee, 
evaluation under these Diagnostic Codes is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.   

An evaluation higher than 20 percent is provided under 
Diagnostic Code 5256, for ankylosis of the knee.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.).  There is no medical evidence of 
ankylosis in this case and so evaluation under Diagnostic 
Code 5256 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Diagnostic Code 5260 provides a 10 percent evaluation where 
flexion is limited to 45 degrees; a 20 percent evaluation 
where flexion is limited to 30 degrees; and a 30 percent 
evaluation where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a 0 percent evaluation requires 
extension of the leg limited to five degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees. Normal range of motion in a knee joint 
is from 0 degrees of extension to 140 degrees of flexion. 38 
C.F.R. § 4.71, Plate II.  

An evaluation under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability of the knee is not 
warranted.  Despite subjective reports of "giving way" the 
medical evidence has shown the veteran's left knee not to 
have subluxation or instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Significantly, no gross instability 
was noted on the most recent VA examination in December 2004; 
and, anterior drawer, Lachman's and McMurray's tests were 
negative.  

The Board notes that VA progress notes, dated in October 2004 
and April 2005, reported findings of early osteoarthritic 
changes in the left knee.  The record shows that the veteran 
has limitation of motion in the left knee.  At worst, the 
veteran's range of motion in the left knee is shown to be 
from 0 degrees of extension to 70 degrees of flexion.  The 
veteran has also complained of pain in the left knee.  The 
examiner stated that the veteran had a limited range of 
motion with pain in the left knee.  The record shows that the 
veteran has pain with flexion, which is reported to be 115, 
but with pain beginning at 70 degrees; as such, he has a 
functional limitation of flexion which, with consideration of 
findings of fatigability and lack of endurance secondary to 
pain, which would warrant a 10 percent evaluation for 
impairment of flexion of the knee if alternatively rated.  
However, the veteran is already in receipt of a 20 percent 
evaluation for overall knee impairment.  Unlike diagnostic 
codes 5257, 5260 and 5261, diagnostic code 5262 is not 
specific as to which manifestations are contemplated in the 
evaluation.  38 C.F.R. §§ 4.40, 4.45.  The veteran does not 
have painful motion on extension.  Thus, a separate rating on 
that basis is not warranted.  Even considering his complaints 
of pain which are credible, the veteran's left knee does not 
approximate the functional equivalent of flexion to 30 
degrees or extension to 15 degrees.  Thus, separate 
evaluations are not warranted for functional impairment of 
left knee flexion, or functional impairment of extension of 
the left knee.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

B.  Increased rating-Osgood-Schlatter disease, right knee.

The AOJ has rated the right knee disability under Diagnostic 
Code 5257; that code contemplates instability or subluxation.  
The code is not a catch all for overall knee impairment and 
does not contemplate limitation of motion.  Although the July 
1999 rating decision appeared to note the absence of 
instability, the confirming rating decisions were remarkably 
unclear in the explanations.  Since the AOJ continued to use 
Diagnostic Code 5257, the Board accepts that the AOJ 
accomplished that which was intended; the evaluation is based 
upon instability and/or subluxation.  

The veteran's right knee disorder has been assigned a 10 
percent evaluation under 38 C.F.R. § Diagnostic Code 5257 
pertaining to instability or subluxation.  A 20 percent 
evaluation requires moderate instability or subluxation.  

A higher evaluation is not warranted under Diagnostic Code 
5257, as there is no credible evidence that instability is 
more than mild.  On VA examination in June 2002, there was no 
medial or joint line tenderness; the diagnosis was mild 
patellofemoral syndrome of the right knee with unstable 
patello-femoral joint.  It was noted that the veteran was 
able to walk without assistive devices; his gait was normal.  
The veteran is competent to report his symptoms.  However, he 
is not shown to be qualified to render a medical opinion as 
to the severity of his right knee disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons are not 
competent to offer evidence that requires medical knowledge).  
The Board finds the medical opinions to be more probative of 
the degree of instability than the veteran's lay statements.  

The Board finds that the veteran is competent to report that 
he has instability.  However, his reports are far less 
credible than the repeated findings by skilled professionals 
that the knee is without instability or laxity.  The more 
probative evidence establishes that the veteran's disability 
does not approximate moderate instability or subluxation.  
Thus, an evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 5257.  

In regard to limitation of function, the VA General Counsel 
has clearly established that limitation of motion is to be 
rated separately from instability or subluxation.  VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  In 
addition, when appropriate separate evaluation may be granted 
for limitation of flexion and extension.  

In this case, the evaluation for the veteran's Osgood-
Schlatter disease of the right knee is based upon Diagnostic 
Code 5257.  An evaluation under this Code contemplates the 
presence of instability or subluxation.  

In regard to range of motion of the right knee, the Board 
notes that in June 2002, range of motion was noted to be 
comfortable from 0 to 140 degrees, and decreased motion and 
pain with repetitive use, and internal derangement were 
noted.  There was slight elevation of the tibial tubercle 
with tenderness to palpation in both knees.  On examination, 
in December 2004, range of motion in the right knee revealed 
extension to 0 degrees and flexion to 125 degrees actively 
and 130 degrees passively.  The examiner noted that there was 
increased pain after repetitive range of motion; and, there 
was some fatigability due to pain.  The veteran has a slight 
limitation of motion of flexion of the right knee and 
periarticular pathology productive of painful motion.  Thus, 
the evidence clearly shows pain on motion.  In view of the 
fact that the veteran has pain on motion, the record 
establishes the presence of periarticular pathology 
productive of painful motion.  DeLuca v Brown, 8 Vet. App. 
202 (1995).  Consequently, a separate 10 percent evaluation 
is warranted under 38 C.F.R.38 C.F.R. § 4.59.  

An evaluation in excess of 10 percent, however, is not 
warranted.  The examiners have established the presence of 
some functional impairment with use.  An evaluation in excess 
of 10 percent, however, is not warranted even if flexion and 
extension are separately rated.  The probative examination 
reports reflect an essentially normal range of motion with 
some functional decrease.  In order to warrant an evaluation 
in excess of 10 percent, however, functional restriction must 
approximate flexion to 30 degrees or extension to 10 degrees.  
There is nothing to suggest actual limitation of motion or 
the functional equivalent to 30 degrees of flexion or 10 
degrees of extension.  Rather, the veteran maintains good 
remaining function.  Therefore, a single 10 percent 
evaluation is assigned under section 4.59 for the joint, but 
separate evaluations for flexion and extension are not 
warranted in this case.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
Osgood-Schlatter disease, left knee, is denied.  

An evaluation in excess of 10 percent for Osgood-Schlatter 
disease, right knee, is denied.  

A 10 percent evaluation for right knee limitation of flexion 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.  



REMAND

The veteran is seeking a TDIU on the basis that he is unable 
to secure or follow a substantially gainful occupation as the 
result of his service-connected disabilities.  However, 
additional development is needed before the Board can 
adjudicate this claim.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.  

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. § 4.16(b) (2006).  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2004); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The veteran underwent a VA compensation examination in 
December 2004 to determine the severity of his right and left 
knee disabilities.  The veteran also underwent a VA 
examination in December 2005 to determine the severity of his 
myocardial infarction.  However, none of the examiners 
provided an opinion concerning the impact the veteran's 
service-connected disabilities have on his ability to secure 
and maintain gainful employment.  The Board agrees and finds 
that the veteran should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain gainful employment as a result of his service-
connected disabilities.  See Friscia, supra.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

The RO should schedule the veteran for an 
appropriate VA examination to determine 
the effect of his service-connected 
compensable disabilities on his 
employability.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
recognized disabilities, including the 
right knee, the left knee, and status 
post myocardial infarction, but not the 
coronary artery disease.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The purposes of this 
REMAND are to further develop the record and to the accord 
the veteran due process of law.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


